DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Xiang reference fails to disclose 
having a virtual location indicating a physical location of the control, the virtual location being determined by spatial cues, the examiner maintains. Applicant argues that para 0006 of the application discloses that generating a control sound at a virtual location that is perceived to indicate a physical location of the control can provide feedback to the user that the user’s input through the control has been sensed and will be processed and in contrast, Xiang discloses generating sounds that are mapped to virtual locations of records to help a user search through the records. Xiang discloses where a spatial auditory cue is presented each time the internal switch is pressed, where the spatial cue is manifested as at different physical locations based on the direction of the switching (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)). These spatial auditory cues alert a user to the manipulation of the switches as well as also alerting a user to the direction of the switch manipulation, when the switch manipulation is .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9-11, 13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al, US Patent Pub. 20110106825 A1.
Re Claim 1, Xiang et al discloses a method for providing audio feedback relating to a control (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)), comprising: receiving a control input of the control (paras 0035-0036, 0047: user control buttons generate the control signals after pushed by a user); in response to the control input, driving ear-worn speakers with a first driver signal and second driver signal, the first and second driver signals including a control sound having a virtual location that indicates a physical location of the control (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)), the virtual location being determined by spatial auditory cues (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)), wherein the control sound indicates a behavior of the control as a result of the control input (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)).
Re Claim 3, Xiang et al discloses the method of claim 1, wherein the control is a push button (para 0034: push buttons could be implemented as touch screen; paras 0035-0036: push buttons).
Re Claim 9, Xiang et al discloses the method of claim 1, wherein the driver signals are generated in real time with a spatial renderer in response to the control input (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)).
Re Claim 10, Xiang et al discloses the method of claim 1, wherein the control is mechanically coupled to a head-worn device that houses the ear-worn speakers and the control sound augments a physical sound caused by the control when played through the ear-worn speakers (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver)).
Claim 11 has been analyzed and rejected according to claim 1.
Claim 13 has been analyzed and rejected according to claim 3.
Claim 19 has been analyzed and rejected according to claim 9.
Claim 20 has been analyzed and rejected according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang et al, US Patent Pub. 20110106825 A1.
paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver), with the spatial cues changing locations in relations to the direction of the control buttons being manipulated in relation to the user; figs. 2-7); but fails to explicitly disclose wherein the control is a rotary control. However, it would have been obvious to utilize a rotary control or a slider or different types of control besides push button or touch screen controls within the Xiang et al system for the purpose of enabling the Xiang et al system with different types of controls that could provide the system with different aesthetically pleasing designs.
Re Claim 5, Xiang et al discloses the method of claim 4, wherein the perceived movement is along an arc (paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver), with the spatial cues changing locations in relations to the direction of the control buttons being manipulated in relation to the user; fig. 7: perceived spatial cue movement is an arc; wherein arc is selected from the Markush claim language).
Claim 6 has been analyzed and rejected according to claim 4.
paras 0035-0036, 0047: spatial audio cues output (para 0040: virtual locations) based on control signals derived from user push button controls; wherein the spatial audio cues give a user perception of the control signal particular physical location via a headset (headsets include a left and right driver), with the spatial cues changing locations in relations to the direction of the control buttons being manipulated in relation to the user; wherein ‘from one side to another side’ is selected from the Markush claim language).
Re Claim 8, Xiang et al discloses the method of claim 1, wherein the control sound and the spatial auditory cues are contained in predetermined assets stored in electronic memory, and the driver signals are generated based on the predetermined assets in response to the control input (para 0071: predetermined space; claim 1: predetermined location and predetermined space are all stored somewhere (in this case within the database of para 0071, where the database is stored in a memory as highlighter in para 0096)).
Claim 14 has been analyzed and rejected according to claim 4.
Claim 15 has been analyzed and rejected according to claim 5.
Claim 16 has been analyzed and rejected according to claim 4.
Claim 17 has been analyzed and rejected according to claim 7.
Claim 18 has been analyzed and rejected according to claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           				10/23/2021